Citation Nr: 1233086	
Decision Date: 09/25/12    Archive Date: 10/01/12	

DOCKET NO.  09-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for primary acquired melanosis without atypia of the right eye. 

2.  Entitlement to an initial disability rating in excess of 30 percent for Meniere's disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in St. Petersburg, Florida, in March 2008 and Cleveland, Ohio, in August 2010.  The March 2008 rating decision granted service connection for vertigo, also claimed as Meniere's disease, and assigned a 10 percent rating, effective April 19, 2007.  The 2010 rating decision amended the previous rating action to reflect a 30 percent rating for the Meniere's disease, effective the same date in April 2007.  The March 2008 rating decision, in pertinent part, also denied service connection for primary acquired melanosis without atypia of the right eye.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU must be addressed whenever the issue is raised by the record.  In this case, the Veteran has asserted that his service connected disabilities prevent him from working, and therefore, the issue of entitlement to TDIU is reasonably raised by the record and has been added to the appealed issues.

The issues of entitlement to an increased rating for Meniere's disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.





FINDING OF FACT

The Veteran has no current right eye disability related to removal of a benign lesion in 1999.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), redefined VA's duties to notify and assist Veterans in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a 2007 prerating letter, the RO notified the Veteran of the evidence needed to substantiate his service connection claim for a right eye disability.  This included informing him of the current disability requirement discussed below.  This letter set addressed the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence that was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also notified of the other elements of the Dingess notice, particularly the disability rating and the effective date elements of his claim in the same communication.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159.

In this case, VA has obtained the Veteran's service treatment records and numerous identified post service private and VA treatment records.  The Veteran underwent an examination in June 2010 in connection with his claim for service connection.  For the reasons stated below, the Board finds that this examination report and the medical evidence of record reflects that the Veteran does not have a current eye disability related to the removal of a benign lesion in 1999.  Consequently, no further VA examination is required.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (under the VCAA, competent evidence of a current disability or persistent or recurrent symptoms thereof is required to warrant a VA examination).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.





Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things:  (1) A current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second or third element is through a demonstration of continuity of symptomatology.  See Barr v, Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  (1) That a condition was noted during service; (2) post service continuity of the same symptomatology; and (3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element for establishing entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Section 1110 of the statute requires existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A review of the service treatment records reflect that the Veteran had a benign growth and conjunctiva of the right eye that was surgically excised without complication in May 1999.  The report of a follow-up visit in July 1999 showed no recurrence.

Service medical evidence includes a notation of best corrected vision of 20/20 in both eyes in 2003.  There was no evidence of a conjunctival infection, feeder vessels, or significant elevation of lesions.  The superior tarsus appeared normal.

The Veteran did not report for a VA examination scheduled for him in July 2007.

The great majority of the medical evidence of record in the years following service pertains to a number of medical problems the Veteran had, none of which were concerned with a disability of the right eye.

The Veteran was accorded a rating examination by VA in June 2010.  The claims file including the medical records, were reviewed by the examiner.  It was noted the Veteran reported ocular dryness and mild irritation in the right eye.  He stated this had been present since he had a precancerous lesion removed from the eye in 1999.  He related that he used artificial tears on an as-needed-basis.  It was noted he had been diagnosed with primary acquired melanosis in April 1999 and this was removed in May 1999.  No atypia was found on biopsy.  The Veteran expressed the opinion that he believed the melanosis "might be related to the chemical he was exposed to while working at Keesler" Air Force Base in the early 1990's.  Following examination, the examiner noted there was residual conjunctival pigmentation, probable nevus, on the right eye status post biopsy to confirm primary acquired melanosis in 1999.  There was likely residual conjunctival nevus in the right eye.  Pigmentation was flat, and no elevation was noted.  There were no feeder vessels or conjunctival injection noted.  Findings were described as stable from the time of the procedure in 1999.  Best corrected visual acuity was 20/20 in each eye.  No visual field defects were noted in either eye.  It was indicated the Veteran also had mild meibomianitis with dry eye symptoms in both eyes.  Testing showed normal tear duct production in each eye.  A notation was made of ocular arthritis and irritation involving the right eye.  The examiner stated the residual conjunctival pigmentation, probably the nevus, in the right eye was stable from the postoperative examination in December 1999.  The examiner stated there was "no current right eye disability related to the removal of the benign lesion in 1999."

The record shows the Veteran was employed at one time as a nurse and therefore he can be found to have a much greater degree of competence than an individual without medical training in opining as to the presence of disability.  However, the Board places more probative weight on the examination by the VA physician in June 2010.  That individual had access to the entire claims file, including the Veteran's complaints and the service treatment records.  She acknowledged that the records showed the Veteran had a benign lesion removed in 1999, but she indicated that current examination in June 2010 showed flat pigmentation, no elevation, no feeder vessels, and no visual defects.  She definitively stated there was no current right eye disability related to the removal of the lesion in 1999.  She explained the reasons for her conclusion based on an accurate characterization of the evidence and her examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of medical opinion comes from its reasoning).  Accordingly, the most competent probative opinion on the medical question as to the presence of any right eye disability reflects the Veteran has not met the current disability requirement with regard to the disability for which he is claiming service connection on this appeal.

As the weight of the evidence has failed to support an essential element of a claim for entitlement to service connection for a right eye disability, that being a current disability, the claim must be denied.  38 U.S.C.A. § 5107(a) (West 2002) (a claimant has responsibility to present and support a claim for VA benefits).  There is also insufficient evidence of a disability at any point during the claims or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2009).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a right eye disability is denied.  


REMAND

In evaluating the degree of severity of the Veteran's Meniere's disease, the criteria set forth in VA's Schedule for Rating Disabilities are more subjective than the criteria for most disabilities.  Critical elements in evaluating the level of severity are attacks of vertigo and cerebellar gait in addition to hearing impairment.  The record contains numerous communications from a long-time acquaintance of the Veteran as well as medical professionals as to the severity of the Veteran's Meniere's syndrome and the impact on his ability to function occupationally and in other areas of his life.  The Veteran has indicated that he has experienced "drop" attacks or sudden falls and he attributes this to his vertigo.  However, as noted by a VA physician, the record shows the Veteran has multiple other medical problems, including bad knees for which he has had surgery.  Disability of the knees is clearly a critical factor in one's stability.  The VA otolaryngologist who examined the Veteran in June 2010 opined that "the disease continues active.  It is a major impact on his life with chronic background disequilibrium and nearly daily multiple episodic attacks which force him to bed."  That examiner did not indicate whether the Veteran's other disabilities, including his knees, impacted on the Veteran's ability to get around.  The Board believes that it would be helpful to have that individual or another otolaryngologist or someone knowledgeable in otolaryngology evaluate the entire record, including the Veteran's somewhat inconsistent statements as to the frequency of the attacks and opine as to the level of impairment attributable to the Meniere's disease to the extent possible.

Accordingly, this portion of the case is REMANDED for the following:  

1.  The VA otolaryngologist who evaluated the Veteran in June 2010 should be contacted and asked to express his opinion as to the degree of severity of the Veteran's Meniere's disease.  The specialist should be asked to provide to the extent possible, his impression as to the impact of the Meniere's disease alone on the Veteran's ability to maintain his gait.  If the otolaryngologist is not available, then an examination is authorized by another otolaryngologist if available, or by a physician with knowledge in otolaryngology, for the purpose of ascertaining the current nature and extent of impairment, particularly of an orthopedic occupational nature, attributable to the Veteran's service-connected Meniere's disease.

The examiner is also requested to provide an opinion as to the cumulative impact of the Veteran's service-connected disabilities on his employability.  The examiner must evaluate and discuss the impact of all the Veteran's service-connected disabilities, including the Meniere's disease and the disabilities involving each knee, on his ability to obtain and maintain substantially gainful employment.  The examiner should opine as to whether the service-connected disabilities, without considering the Veteran's nonservice-connected disabilities or his age, render the Veteran unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.

A complete rationale must be provided for any opinion offered.

3.  Then, after insuring any other necessary development has been completed, the claim for an increased rating for the Meniere's disease should be readjudicated, and the claim for a TDIU should also be adjudicated.  If any decision is adverse to the Veteran, a Supplemental Statement of the Case should be issued and he and his representative should be allowed an appropriate time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                     ______________________________________________
	ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


